COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 AMO ENTERPRISES, INC. d/b/a                    §
 CENTRAL VISTA MARKET,                                          No. 08-12-00240-CV
                                                §
                  Appellant,                                       Appeal from the
                                                §
 v.                                                              171st District Court
                                                §
 ESTELA HERNANDEZ,                                             of El Paso County, Texas
                                                §
                  Appellee.                                    (TC# 2012-DCV-01557)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s unopposed motion to dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal without prejudice. We further order Appellant pay all costs of this

appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JANUARY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.